DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments have been fully considered and are found persuasive in part and non persuasive in part. With regard to the Fernando reference, applicant’s arguments are found persuasive.  With regards to the Baker reference, after further consideration, applicant’s arguments are not found persuasive and the rejection has been clarified as expounded below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.




Claims 30-47 are rejected under 35 U.S.C. 102(b) as being anticipated by Baker (USP# 5,749,831). 
Regarding claims 30 and 37, Baker teaches a method / discloses a system for monitoring a pregnant woman, said method/system comprising; arranging a sound sensor on an abdomen of the pregnant woman (e.g. Col 5, ll 45-63 – “Ultrasonic flowmeters are advantageous because an ultrasonic signal in the form of an ultrasonic wavefront or waveforms can be beamed through the mother's abdomen…”); detecting a vascular sound from a uterine artery or an umbilical artery of the fetus present in the pregnant woman’s uterus using the sound sensor (e.g. Col 4, ll 14-38; Col 5, ll 6-23; Col 12, ll 43-56); processing the detected vascular sound to represent a state of the maternal blood supply to placenta and/or blood flow between the placenta and the fetus (e.g. Col 13, ll 8-27).
Regarding claims 31, 32, 34-36, and 39, the examiner notes that Doppler ultrasound devices are well known in the art as being portable devices, and the prior art would necessarily incorporate a processing algorithm to perform the processing as cited in the above sections with regard to determining flow between the placenta.
Regarding claims 33, 38, and 40-47, the examiner is of the position that the heart sounds distorted and measured by the Doppler flow ultrasound would fall within these frequency ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792